Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 4, 1993, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The Board’s conclusion that claimant was not totally unemployed during the period in question is supported by substantial evidence and must be upheld. In addition to performing general maintenance for an animal grooming business that is located on the same property as his residence, claimant paid some of the business’s bills and prepared its quarterly reports. Claimant also signed several checks for the business during the relevant period. Despite these activities, claimant certified that, except for two days, he did not engage in any business that might produce income. Under these circumstances, the Board’s further conclusion of willful misrepresentation is also supported by substantial evidence.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.